         Case 3:20-cv-00738-JWD-RLB             Document 1    10/29/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

LISA SOUTHARD and                           *       DOCKET NO.:
ROBERT SOUTHARD

VERSUS                                      *

                                            *       JUDGE
ALBERTSONS COMPANIES, INC.
LOUISIANA                        *     MAGISTRATE
************************************************************************

                              NOTICE OF REMOVAL

       Defendant, Albertsons Companies, Inc. (incorrectly referred to in the Petition as

“Albertsons Companies, Inc. Louisiana), by and through undersigned counsel, hereby

gives notice of the removal of this action from the 19th Judicial District Court, for the Parish

of East Baton Rouge, Louisiana to the United States District Court for the Middle District

of Louisiana. In support of the Notice of Removal, defendant states as follows:

1.     This action was originally commenced by Plaintiffs, Lisa Southard and Robert

       Southard, on May 18, 2020, through the filing of a Petition in the 19th Judicial

       District Court for the Parish of East Baton Rouge State of Louisiana, captioned

       “Lisa Southard and Robert Southard v. Albertsons Companies, Inc. Louisiana” and

       assigned Case No. 696,404.

2.     Albertsons Companies, Inc. was served on May 29, 2020, and has answered the suit.

3.     The United States District Court for the Middle District of Louisiana is the court

       embracing the place wherein such action is pending in state court.

                                                1
      Case 3:20-cv-00738-JWD-RLB           Document 1     10/29/20 Page 2 of 6




4.   The amount in controversy exceeds $75,000, exclusive of interest and costs.

5.   Contrary to the provisions of La. C.C.P. art. 893, the Petition did not identify the

     amount in controversy to establish a threshold requirement for diversity jurisdiction.

6.   Through written discovery dated October 5, 2020, plaintiff alleges and admits that

     the claim has a value in excess of $75,000. The discovery responses constitute

     “other paper” under 28 U.S.C. § 1446(b)(2)(C) which render this case removable.

7.   This Court has jurisdiction over this matter, and it is properly removed to this Court

     pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                               Diversity of Citizenship

8.   This action is properly removed to this Court pursuant to 28 U.S.C. §§ 1332 and

     1441, in that all properly joined and served parties are of diverse citizenship, and

     the amount in controversy exceeds $75,000, exclusive of interest and costs.

     Defendant submits that Albertsons Companies, Inc. is the correct name of

     defendant. Nevertheless, diversity of citizenship exists between plaintiffs and

     Albertsons Companies, Inc. and/or Albertsons Companies, Inc. Louisiana.

9.   Plaintiffs, Lisa and Robert Southard, are persons of the full age of majority who

     reside in and are domiciled in the State of Louisiana. See Petition for Damages

     attached as Exhibit A.




                                           2
       Case 3:20-cv-00738-JWD-RLB            Document 1       10/29/20 Page 3 of 6




10.   At the time of the filing of the Petition for Damages and at all times thereafter,

      defendant, Albertsons Companies, Inc. Louisiana was and is incorporated under the

      laws of Delaware, with its principal place of business in Boise, Idaho.

11.   At the time of the filing of the Petition for Damages and at all times thereafter,

      Albertsons Companies, Inc., had the same domicile and principal place of business

      as Albertsons Companies, Inc. Louisiana. Albertsons Companies, Inc. was and is

      incorporated under the laws of Delaware, with its principal place of business in

      Boise, Idaho.

12.   Thus, complete diversity of citizenship existed at the time of the filing of the

      Petition, and at all times thereafter, between plaintiffs and defendant.

                                 Amount in Controversy

13.   Louisiana Code of Civil Procedure Article 893A(1) articulates the following

      requirements for the pleading of monetary damages:

             the prayer for relief shall be for such damages as are reasonable in the
             premises except that if a specific amount of damages is necessary to
             establish . . . the lack of jurisdiction of federal courts due to
             insufficiency of damages, . . . a general allegation that the claim
             exceeds or is less than the requisite amount is required.

      As a result, Article 893 requires plaintiff to generally state that the claim is less than

      the jurisdictional amount in order to establish a lack of federal jurisdiction. Plaintiffs

      failed to make such an allegation as is required by the statute. See Exhibit A.




                                              3
          Case 3:20-cv-00738-JWD-RLB        Document 1      10/29/20 Page 4 of 6



14.   Because plaintiffs in Louisiana state courts, by law, may not specify the numerical

      value of claimed damages, the removing defendant must prove by a preponderance

      of the evidence that the amount in controversy exceeds $75,000.1 The removing

      defendant may prove the amount in controversy by establishing that the claims are

      likely above $75,000.2

15.   Contrary to the provisions of La. C.C.P. art. 893, the Petition did not identify the

      amount in controversy to establish a threshold requirement for diversity jurisdiction.

16.   Written discovery responses are the first papers received by defendant which allege

      damages above $75,000. See Exhibit B (Discovery responses of Lisa Southard,

      Interrogatory Response No. 29). The written discovery constitutes “other paper”

      under 28 U.S.C. § 1446(b)(2)(C) which render this case removable.

17.   This pleading is filed within 30 days of notice via “other paper” that the amount in

      controversy meets the minimum threshold to maintain diversity jurisdiction.

      Therefore 28 U.S.C. § 1446(b), this removal is timely.

                                         Removal

18.   As shown above, this civil action is one in which this Court has original jurisdiction

      pursuant to 28 U.S.C. § 1332, in that it is a civil action between citizens of different

      states where the amount in controversy exceeds the sum of $75,000, exclusive of


      1
          Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880 at 882-883 (5th Cir. 2002).
      2
          Id.


                                             4
          Case 3:20-cv-00738-JWD-RLB        Document 1     10/29/20 Page 5 of 6



      interest and costs. Therefore, this action may be removed pursuant to 28 U.S.C. §

      1441.

19.   Pursuant to 28 U.S.C. § 1446(d), plaintiffs are being provided with a copy of this

      Notice of Removal and a copy is also being filed with the Clerk of the 19th Judicial

      District Court for the Parish of East Baton Rouge, State of Louisiana.

20.   The removing defendant attaches a copy of all process, pleadings, and orders served

      upon them at the time of removal.3

21.   Consistent with the provisions of 28 U.S.C. § 1446(d), no further proceedings shall

      occur in this matter in the 19th Judicial District Court for the Parish of East Baton

      Rouge, State of Louisiana.

22.   Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

      certifies reading the foregoing Notice of Removal, that to the best of their

      knowledge, information and belief formed after reasonable inquiry, it is well-

      grounded in fact and is warranted by existing law or a good faith argument for the

      extension, modification or reversal of existing law, and that it is not interposed for

      any improper purpose.

23.   By filing this Notice of Removal, the removing defendant does not waive, and

      hereby reserve all defenses and objections to the Plaintiffs’ Petition/Complaint.




      3
          28 U.S.C. §1446(a).


                                            5
        Case 3:20-cv-00738-JWD-RLB          Document 1     10/29/20 Page 6 of 6



       WHEREFORE, Albertsons Companies, Inc., respectfully requests that this Court

assume full jurisdiction over the cause herein as provided by law inasmuch as this Court

has jurisdiction over the dispute because all parties are completely diverse and the

jurisdictional amount has been met.

                                                 RESPECTFULLY SUBMITTED,


                                              BY: s/ Tori S. Bowling
                                                JOHN P. WOLFF, III, BAR #14504
                                                TORI S. BOWLING, BAR #30058
                                                GEORGE A. WRIGHT, BAR #36095
                                                KEOGH COX & WILSON, LTD
                                                701 Main Street
                                                Post Office Box 1151
                                                Baton Rouge, Louisiana 70821
                                                Telephone: (225) 383-3796
                                                Telecopier: (225) 343-9612
                                                Email: jwolff@keoghcox.com
                                                      tbowling@keoghcox.com
                                                      gwright@keoghcox.com
                                                Counsel for Albertsons Companies, Inc.

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the above and foregoing has been served this day upon

all known counsel of record by placing a copy in the United States Mail, properly addressed

and postage prepaid, and/or by electronic transmission and/or facsimile transmission.

                 Baton Rouge, Louisiana, this 29th day of October, 2020.


                                   s/ Tori S. Bowling
                                  TORI S. BOWLING



                                            6
